DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23, recites, “………The system of claim 21, wherein said classifiers are trained using a plurality of training samples selected from images the runway which are presenting a member of a group consisting of at least one of aircraft take-offs, aircraft landing, aircraft touchdowns, aircraft taxiing, and avionic incidents.” The phrase is incomplete and indistinct, emphasis added.
Claim 37 recites, “…..applying at least one classifier on at least some of said sensory data, …..”.  The phrase lacks antecedent basis.  It is suggested that the phrase be written as, -- …..applying at least one classifier of the one or more classifiers on at least some of said sensory data, …...--.  

Double Patenting
Claim 36 of this application is patentably indistinct from claim 30 of this application. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 36 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 30. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 25, 26, 30-40) are rejected under 35 U.S.C. 103 as being unpatentable over Freelander (US 8706325) in view of Kapadia (US 20020093433).
Regarding claim 21, Freelander discloses a system for automatically identifying landing  touchdown events or hazardous conditions (identifying i.e. measuring vibrations of landing aircraft using smart sensors, proximity sensors, and other sensors; col. 1, lines 32-59), comprising:
at least one interface for connecting to a plurality of sensors deployed to monitor at least part of a runway in an airport (smart sensors 126, 204a-n, 304a-e, 406 monitor runway and communicate through a wireless and wired interface connected thereto; col. 3, lines 66 to col. 4, lines 10); 
at least one processor (104, 136; fig. 1; col. 3, lines 57- 67) coupled to said at least one interface, said at least one processor is adapted to:
	receive current sensory data comprising data captured by said plurality of sensors (receiving and analyzing current sensory data from smart sensors 126, 204a-n, 304a-e, 406; sensors 208; col. 5, lines 22 to col. 6, lines 137);
	using one or more classifiers (Freedlander classifies a plurality of runway vibrations wherein a first runway vibration is based on brakes are first applied by a landing aircraft  during a landing touch down, a second runway vibration is based on brakes being continually applied by the landing aircraft  during the landing touch down, and a third runway vibration is based on brakes being applied at a conclusion of braking by the landing aircraft  during a landing touch down; col. 8, lines 7-19) trained using historical sensory data captured by said plurality of sensors (a the trend analysis/comparison logic 804 compares newly generated set of temporally-spaced runway vibrations with a known set of temporally-spaced runway vibrations, which were previously generated during a set of known conditions, col. 8, lines 25-35) to perform an analysis of said current sensory data (col. 8, lines 30—46); and 
	identify at least one of a landing touchdown event of an aircraft on said runway and at least one hazardous condition at the runway according to an output of the analysis (identifying at least one of a landing touchdown event of an aircraft  and at least one hazardous condition at the runway according an analysis of the current sensory data from smart sensors 126, 204a-n, 304a-e, 406; sensors 208; col. 5, lines 22 to col. 6, lines 137; in column 8, lines 13-30 Freedlander discloses hazardous condition on the runway e.g. chipping/ sloughing, break in rebar based on an analysis/comparison report logic 804 to create an analysis report 806 which describes a hazardous condition of abnormal landing). 
	Freelander suggest the use of a plurality of sensors, including lights sensors (col. 5, line 50) but did not particularly recite, “a plurality of sensors comprising at least image sensors”.  
It is believed that the light sensor of Freelander is an image sensor; however, to make issues clearer that Freelander discloses an image sensor the examiner introduces Kapadia.
Kapadia teaches of a system for automatically identifying landing touchdown events or hazardous conditions (sensory data from image sensors 110 are provided in real-time for identifying and video reviewing of takeoff or landing sequences and hazardous conditions; sec 0009, 0019-0022, 0032), comprising:
at least one interface (transceiver 120; fig. 1) for connecting to a plurality of sensors 110 deployed to monitor at least part of a runway in an airport (sensors 110 monitor runway and communicate through a wireless interface 120 connected thereto; sec 0009, 0019-0022, 0032), said plurality of sensors 110 comprising at least image sensors (sec 0020-0022); and 
at least one processor 160 coupled to said at least one interface 120 (fig. 1; sec 0024, 0025), said at least one processor 160 is adapted to:
receive current sensory data comprising at least image data captured by said plurality of image sensors (sec 0024, 0025);
using one or more classifiers (classifies runway surface conditions as sufficient, acceptable, or of a specific sufficiency level, e.g., ideal, near ideal, sufficient, marginal, unacceptable, etc; sec 0017, 0018) trained using historical sensory data (baseline data stored in a database for comparison with current sensory data; sec 0018) captured by said plurality of image sensors to perform an analysis of said current sensory data (sec 0018), and 
identify at least one landing touchdown event of an aircraft on said runway (sensory data from image sensors 110 are provided in real-time for video review and analysis of takeoff or landing sequences; sec 0009, 0019-0022, 0032) and at least one hazardous (hazardous Foreign Object Debris, FOD; sec 0009, 0018) condition at the runway according to an output of the analysis (sec 0009, 0019-0022, 0032).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Freelander as taught be Kapadia for the purpose of implementing a video review or replay of activities captured in the runway to identify hazardous conditions affecting landing of aircrafts on a runway.
Regarding claim 23, Kapadia teaches of the system of claim 21, wherein said classifiers are trained using a plurality of training samples (a plurality of image sensor data; sec 0018) selected from said image data indicating at least one of aircraft take-offs, aircraft landing, aircraft touchdowns, aircraft taxiing, and avionic incidents (sensory data from image sensors 110 are provided in real-time for identifying and video reviewing of takeoff or landing sequences and hazardous conditions; sec 0009, 0019-0022, 0032).
Regarding claim 25, Kapadia teaches of the system of claim 21, wherein said classifiers are trained using time tagged documentary data (Kapadia teaches that, “Based on this comparison, discrepancies such as the presence of FOD may be reported to, for example, a ground/tower controller or a pilot (depending on system specifications) and airport maintenance personnel may be alerted to, for example, remove FOD from the runway surface at a specified location. These operations may be performed on a customized schedule to ensure that departing and landing aircraft have a FOD free runway surface.”; sec 0018).
Regarding claim 26, Kapadia teaches of the system of claim 21, wherein said classifiers are trained using time data from a member of a group consisting of: a runway lighting control system, a weather monitoring system, a runway surface monitoring system, a traffic management system and a foreign objects detection system (sec 0009, 0018-0022, 0032).
Regarding claim 30, Freelander discloses the system of claim 21, wherein said at least one processor is further adapted to graphically display a timeline sequence consisting of at least part of said sensory data (sensor measurements of landing are taken or identified over a sequential period of time, e.g. every second; col. 6, lines 1-9; X-axis of fig. 9 shows a graphical display of a time line sequence of sensory data; col. 9, lines 2-16).
Regarding claim 31, Freelander discloses the system of claim 21, wherein said sensor data further comprises at least one of audio data and vibration data (measuring vibrations of landing aircraft using smart sensors, proximity sensors, and other sensors; col. 1, lines 32-59).
Regarding claim 32, Freelander discloses the system of claim 31, wherein said analysis further comprises signal processing of said audio data to identify an aircraft touchdown sound pattern in said audio data (col. 6, lines 42-45).
Regarding claim 33, Freelander discloses the system of claim 31, wherein said analysis further comprises signal processing of said vibration data to identify a predefined pitch pattern (graphs of figs. 8&9 show a pitch pattern of landing vibrations; col. 8, lines 1-30) in said vibration data, said pitch pattern is indicative of said landing touchdown event (col. 8, lines 1-30).
Regarding claim 34, Freelander discloses the system of claim 21, wherein the sensory data is of a plurality of aircraft activity events, wherein each of the plurality of aircraft activity
events is a member selected from a group consisting of: an aircraft landing, an aircraft take-off and an aircraft taxi (identifying i.e. measuring vibrations of landing aircrafts using smart sensors, proximity sensors, and other sensors; col. 1, lines 32-59).
Regarding claim 35, Freelander discloses the system of claim 21, wherein said at least one hazardous condition detected by said analysis is a member selected from a group consisting of: a contact between a body part of said aircraft and said runway, a fire in proximity to at
least one engine of said aircraft, a smoke in proximity to said at least one engine, a smoke in proximity to said at least one wheel, a non-typical pattern of movement of said aircraft on said runway and a non-typical position or angle of said aircraft with respect to said runway (identifying i.e. measuring vibrations of a landing touch down implying contact of aircraft body and runway using smart sensors, proximity sensors, and other sensors; col. 1, lines 32-59).
Regarding claim 36, Freelander discloses the system of claim 21, wherein said at least one processor is further adapted to graphically display a timeline sequence consisting of at least part of said sensory data (sensor measurements of landing are taken or identified over a sequential period of time, e.g. every second; col. 6, lines 1-9; X-axis of fig. 9 shows a graphical display of a time line sequence of sensory data; col. 9, lines 2-16).
Regarding claim 37, Freelander discloses the system of claim 21, wherein said analysis comprises applying at least one classifier of the one or more classifiers (classifies runway surface conditions as sufficient, acceptable, or of a specific sufficiency level, e.g., ideal, near ideal, sufficient, marginal, unacceptable, etc; sec 0017, 0018) on at least some of said sensory data, said at least one classifier is trained to detect said at least one hazardous condition (identifying at least one of a landing touchdown event of an aircraft  and at least one hazardous condition at the runway according an analysis of the current sensory data from smart sensors 126, 204a-n, 304a-e, 406; sensors 208; col. 5, lines 22 to col. 6, lines 137; in column 8, lines 13-30 Freedlander discloses hazardous condition on the runway e.g. chipping/ sloughing, break in rebar based on an analysis/comparison report logic 804 to create an analysis report 806 which describes a hazardous condition of abnormal landing).
Regarding claim 38, Freelander discloses the system of claim 37, wherein said at least one classifier is trained offline (ARCEL is downloaded offline and does everything that computer 102 does; col. 4, lines 493-67) with a plurality of sample patterns demonstrating said at least one hazardous condition (sample patterns such as a known series of temporally-spaced runway vibrations are used for training a set of temporally-spaced apart runway vibrations; col. 6, lines 14-30), said plurality of sample patterns (known series of temporally-spaced runway vibrations) include at least one of: image sample patterns, audio sample patterns and vibration sample patterns (known series of temporally-spaced runway vibrations; col. 6, lines 14-30).
Regarding claim 39, Freelander discloses the system of claim 35, wherein said at least one processor is further adapted to generate an alert to indicate of said detection of said at least one hazardous condition (in column 8, lines 13-30 Freedlander discloses a hazardous condition on the runway e.g. chipping/ sloughing, break in rebar based on an analysis/comparison report logic 804 to create an analysis report 806 which describes i.e. generates a hazardous condition of abnormal landing).
Regarding claim 40, Freelander discloses a computerized method of automatically identifying landing touchdown events or hazardous conditions (identifying i.e. measuring vibrations of landing aircraft using smart sensors, proximity sensors, and other sensors; col. 1, lines 32-59), comprising:
receive current sensory data comprising data captured by said plurality of sensors (receiving and analyzing current sensory data from smart sensors 126, 204a-n, 304a-e, 406; sensors 208; col. 5, lines 22 to col. 6, lines 137);
using one or more classifiers (Freedlander classifies a plurality of runway vibrations wherein a first runway vibration is based on brakes are first applied by a landing aircraft  during a landing touch down, a second runway vibration is based on brakes being continually applied by the landing aircraft  during the landing touch down, and a third runway vibration is based on brakes being applied at a conclusion of braking by the landing aircraft  during a landing touch down; col. 8, lines 7-19) trained using historical sensory data captured by said plurality of sensors (a the trend analysis/comparison logic 804 compares newly generated set of temporally-spaced runway vibrations with a known set of temporally-spaced runway vibrations, which were previously generated during a set of known conditions, col. 8, lines 25-35) to perform an analysis of said current sensory data (col. 8, lines 30—46); and
identify at least one of a landing touchdown event of an aircraft on said runway and a hazardous condition at the runway according to an output of the analysis (identifying at least one of a landing touchdown event of an aircraft  and at least one hazardous condition at the runway according an analysis of the current sensory data from smart sensors 126, 204a-n, 304a-e, 406; sensors 208; col. 5, lines 22 to col. 6, lines 137; in column 8, lines 13-30 Freedlander discloses hazardous condition on the runway e.g. chipping/ sloughing, break in rebar based on an analysis/comparison report logic 804 to create an analysis report 806 which describes a hazardous condition of abnormal landing). 
Freelander suggest the use of a plurality of sensors, including lights sensors (col. 5, line 50) but did not particularly recite, “a plurality of sensors comprising at least image sensors”.  
It is believed that the light sensor of Freelander is an image sensor; however, to make issues clearer that Freelander discloses an image sensor the examiner introduces Kapadia.
Kapadia teaches of a computerized method of automatically identifying landing touchdown events or hazardous conditions (sensory data from image sensors 110 are provided in real-time for identifying and video reviewing of takeoff or landing sequences and hazardous conditions; sec 0009, 0019-0022, 0032), comprising:
receiving current sensory data comprising at least image data captured by a plurality of image sensors deployed to monitor at least part of a runway in an airport (sec 0024, 0025);
using one or more classifiers (classifies runway surface conditions as sufficient, acceptable, or of a specific sufficiency level, e.g., ideal, near ideal, sufficient, marginal, unacceptable, etc; sec 0017, 0018) trained using historical sensory data (baseline data stored in a database for comparison with current sensory data; sec 0018) captured by said plurality of image sensors to perform an analysis of said current sensory data (sec 0018); and 
identify at least one landing touchdown event of an aircraft on said runway (sensory data from image sensors 110 are provided in real-time for video review and analysis of takeoff or landing sequences; sec 0009, 0019-0022, 0032) and a hazardous condition (hazardous Foreign Object Debris, FOD; sec 0009, 0018) at the runway according to an output of the analysis (sec 0009, 0019-0022, 0032).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Freelander as taught be Kapadia for the purpose of implementing a video review or replay of activities captured in the runway to identify hazardous conditions affecting landing of aircrafts on a runway.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Freelander (US 8706325) in view of Kapadia (US 20020093433) as applied to claim 21 above, and further in view of Wu et al (US 20160320493).
Regarding claim 2, Freelander discloses the system of claim 1, wherein said timing is identified with an accuracy of 1 second (in Freelander, sensor measurements of landing are taken or identified over a sequential period of time, e.g. every second; col. 6, lines 1-9). 
Freelander and Kapadia do not disclose that said location is identified with an accuracy of 10 meters.  However, Wu teaches of a system for automatically documenting a plurality of aircraft touchdown events detected by a plurality of sensors, wherein identifying a location of a landing event is done with an accuracy of 10 meters (10 centimeters accuracy landing; sec 0002, 0099).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Freelander and Kapadia as taught by Wu for the purpose of providing centimeter level accuracy in aircraft landing systems.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Freelander (US 8706325) in view of Kapadia (US 20020093433) as applied to claim 21 above, and further in view of Zakrzewski (US 7280696).
Regarding claim 24, Freelander and Kapadia disclose the system of claim 21, although a plurality of different sensors are mentioned in both prior art both prior art do not particularly recite, “.....identify a smoke pattern next to at least one wheel of said aircraft.....”.
However, Zakrzewski teaches of an analysis comprising image processing of image data from image sensors to identify a smoke pattern next to at least one wheel (wheel wells and landing gear) of said aircraft in said image data (col. 47, lines 20-47). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Freelander and Kapadia as taught by Zakrzewski for the purpose of providing safety to prevent a fire, releasing a fire extinguishing agent (Zakrzewski, col. 47, lines 36-47).
Claim 27, 28 , 29 are rejected under 35 U.S.C. 103 as being unpatentable over Freelander (US 8706325) in view of Kapadia (US 20020093433) as applied to claim 21 above, and further in view Pepitone (US 8825365).
Regarding claim 27, Freelander teaches of the system of claim 21, wherein said processor is further adapted to calculate aircraft landing speeds on runways and weight of aircraft (col. 10, lines 1-30).
Freelander did not particularly recite, “wherein said at least one processor is further adapted to calculate an estimated taxiway exit said aircraft takes following said landing touchdown event to leave said runway to a taxiway.”
However, Pepitone teaches a system, wherein at least one processor 104 (col. 3, lines 10-19) is further adapted to calculate an estimated taxiway exit (fig. 3; col. 6, lines 28-50) an aircraft takes following a landing touchdown event to leave a runway to a taxiway (col. 3, lines 20-27; col. 6, lines 28-50),
wherein said calculation is based on at least one of: a weight of said aircraft, a speed of said aircraft while approaching said runway, a wind speed at said runway, a wind direction at said runway and a friction of said runway induced by at least one weather condition (col. 7, lines 25 to col. 8, line 3; col. 8, lines 13-42; fig. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made modify Freelander as taught by Pepitone for the purpose of safely vacating the runway for other aircraft to land, thus making the system more robust and widely usable.
Regarding claim 28, Pepitone teaches of the system of claim 21, wherein said at least one processor is further adapted to analyze said sensory data to detect an actual taxiway exit said aircraft takes following said landing touchdown event to leave said runway to a taxiway (fig. 3; col. 3, lines 10-19; col. 3, lines 20-27; col. 6, lines 28-50)
Regarding claim 29, Pepitone teaches of the system of claim 28, wherein said at least one processor is further adapted to generate an alert on detection of at least one discrepancy of said actual taxiway exit compared to a planned taxiway exit (col. 9, lines 58 to col. 10, lines 13).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE M MANCHO/Primary Examiner, Art Unit 3664